Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered August 29, 1984, convicting him of attempted murder in the second degree, robbery in the first degree (two counts), and robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant made no request for an alibi charge at trial, nor did he object to the charge as given. Thus, his present claim that it was error for the court to fail to give an alibi charge is unpreserved for appellate review (see, People v Moya, 115 AD2d 769, 770; People v Beckles, 115 AD2d 749). Given the weaknesses of the alibi evidence presented, the strength of the identification testimony, and the over-all adequacy of the charge in instructing the jury that the prosecution fully bore the burden of proving the defendant’s guilt of each of the crimes charged beyond a reasonable doubt and in guiding the jury with respect to reviewing and evaluating the identification testimony, we decline to reverse in the interest of justice (see, People v Moya, supra; People v Beckles, supra).
We find no merit in the defendant’s other contentions. Mollen, P. J., Lazer, Mangano and Lawrence, JJ., concur.